J-S21017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TONIA LEE SONES                            :
                                               :
                       Appellant               :   No. 1545 MDA 2021


       Appeal from the Judgment of Sentence Entered October 29, 2021,
          in the Court of Common Pleas of Northumberland County,
             Criminal Division at No(s): CP-49-CR-0001095-2018


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED: JULY 8, 2022

        Tonia Lee Sones appeals from the judgment of sentence 1 entered

following her jury trial and conviction of aggravated assault (three counts),

simple assault, endangering the welfare of a child, and recklessly endangering

another person.2 We affirm.


                                    I.     Background

        On August 6, 2018, Pennsylvania State Police Trooper Joshua Kendrick

filed a criminal complaint against Sones, charging her with the above offenses
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 An appeal in a criminal case lies from the judgment of sentence. Sones also
included on her notice of appeal the trial verdict and the order denying her
post-trial motion. We have corrected the caption accordingly.
218 Pa.C.S.A. §§ 2702(a)(1), (a)(9), and (a)(8), 2701(a)(1), 4304(a), and
2705, respectively.
J-S21017-22



based on Sones leaving her child unattended in a hot car on June 1, 2018.

The trial court rejected a plea agreement for a sentence of county

imprisonment, and Sones rejected a plea offer for a sentence of state

imprisonment. Thus, the case proceeded to trial. At the beginning of jury

selection, the trial court erroneously stated that the child had died:

      THE COURT: . . . It is alleged that this occurred back on June 1st,
      2018 at -- in Delaware Township. Basically in a nutshell, the case
      involves the death of her own child, a one and a half year old, who
      was allegedly left inside a car for over five hours. So that is the
      context.

      [Defense counsel]: May we approach, Your Honor?

      THE COURT: Yes.

                                   [At sidebar]

      [Defense counsel]: I thought you said the death.

      THE COURT: I did. I’m sorry. She is not dead.

      [Prosecutor]: She is not.

      THE COURT: I’ll say serious injury. Thank you for the correction.

                                  [In open court]

      THE COURT: So I misspoke. I had used the term death of a child.
      Actually, the child was -- is alive, but had sustained some serious
      health problems. So I wanted to make that correction. Thank
      you, [Defense counsel].

N.T., Jury Selection, 8/16/21, at 4–5. The parties selected the jury over the

next three hours, and trial began the following week.

      The trial court described the evidence at trial:

            A.S. was a healthy, happy 21-month-old toddler who lived
      with her mother, [Sones], in Watsontown, Pennsylvania. She
      could run and play like other children her age, and had been

                                       -2-
J-S21017-22


     reaching age-appropriate milestones. After the incident of June
     1, 2018, A.S., who is now 5, is confined to a special stroller chair
     and receives her nutrition through a feeding tube in her stomach.
     Instead of focusing on preparing for kindergarten and learning
     how to count, write, and interact with children her age, A.S. is
     continuing to re-learn how to hold her head up, walk, eat and
     swallow so that she does not choke or aspirate food into her lungs,
     actions that she already learned and had the ability to do, but
     must learn again due to traumatic brain injury sustained from her
     mother’s actions. Along with seeing many specialists for medical
     care, A.S. now requires constant care and monitoring at her
     grandmother’s home. All of these changes of A.S. are attributable
     to [Sones] leaving her belted in her car seat in a hot car in June
     of 2018. [Sones] arrived home at approximately 7:15 AM on that
     day after picking the child up from her mother’s home after a ten-
     hour shift at Great Dane, where she was employed as a Welder/
     Fabricator. [Sones] went inside of her home, inexplicably leaving
     the child belted in the car seat with the doors locked and the
     windows rolled up allegedly because she didn’t want to disturb the
     sleeping child. Once inside, [Sones] fell asleep, along with her
     paramour.[fn1] When she woke up nearly 5 hours later, it was
     approximately 12:30 PM and 82 degrees Fahrenheit outside.
     [Sones] ran to the car, where she found the child seizing in her
     car seat.
        1There was conflicting testimony as to whether the [child’s]
        grandmother visited the residence after [Sones] arrived
        home with the child. [Sones’] paramour at the time and the
        grandmother’s testimony reflected that the grandmother
        came over [and] talked to [Sones] and her paramour about
        a mechanic and an upcoming graduation event.            The
        grandmother testified that [Sones] was awake and alert.

            On August 26, 2021, after a two-day jury trial, [Sones] was
     found guilty of [the above offenses]. On October 29, 2021,
     [Sones] was scheduled for sentencing at 9:15 A.M., but did not
     appear. A bench warrant was issued and [Sones] was found at
     her home hiding in a closet with a gun. She was brought into the
     courthouse for sentencing that afternoon, and when asked by [the
     trial court] why she did not appear, [Sones] stated that she was
     going to end her life. The [trial court] subsequently sentenced
     [Sones] to an aggregate of 4 ½ to 9 years in a State Correctional
     Institution.



                                    -3-
J-S21017-22



Trial Court Opinion, 1/13/22, at 1–2.        Sones did not file a post-sentence

motion. She filed a timely notice of appeal. Sones and the trial court complied

with Pennsylvania Rule of Appellate Procedure 1925.


                                 II.    Analysis

      Sones raises the following issues for our review:

      1. Whether the misstatement during jury selection by the trial
         court that the infant was deceased was prejudicial to the
         defense?

      2. Whether the trial court’s correction of the misstatement during
         jury selection that the infant was not deceased “but had
         sustained some serious health problems” was prejudicial to the
         defense since this was a fact that was to be determined by the
         jury not the court.

      3. Whether the jury instruction for Aggravated Assault provided
         to the jury was insufficient and legally incorrect?

      4. Whether the sentence imposed was excessive and greater than
         necessary to achieve the purposes of sentencing?

Sones’ Brief at 4.

      We find that Sones is not entitled to relief on any of these claims.

   A. Sones waived her arguments about the trial court’s statements
      during jury selection because she did not request a mistrial.

      Sones’ first two issues on appeal concern the trial court’s statements

during jury selection—first that “the case involves the death of” A.S., and

second, after counsel indicated the error at sidebar, that A.S. “is alive, but

had sustained some serious health problems.” N.T., Jury Selection, 8/16/21,

at 4–5. Sones argues that the misstatement prejudiced her, that the curative

instruction was inadequate, and that the only appropriate remedy was to

                                       -4-
J-S21017-22



replace the panel of prospective jurors. Sones’ Brief at 14–18. She therefore

reasons that the trial court abused its discretion by not declaring a mistrial.

      We review a trial court’s denial of a motion for mistrial for an abuse of

discretion. Commonwealth v. Bryant, 67 A.3d 716, 728 (Pa. 2013).

      In this case, Sones did not request a mistrial, either in response to the

trial court’s misstatement or to its correction. “When an event prejudicial to

the defendant occurs during trial[,] only the defendant may move for a

mistrial; the motion shall be made when the event is disclosed. Otherwise,

the trial judge may declare a mistrial only for reasons of manifest necessity.”

Pa.R.Crim.P. 605(B).    Although Sones’ counsel promptly apprised the trial

court of the misstatement, counsel never moved for a mistrial. Sones “cannot

now complain that the court erred in failing to grant a mistrial when no such

motion was made.”      Commonwealth v. Ables, 590 A.2d 334, 340 (Pa.

Super. 1991) (citing Commonwealth v. Tallon, 387 A.2d 77, 82 (Pa. 1978)).

      Furthermore, the trial court did not abuse its discretion by failing to

declare a mistrial sua sponte. Our Supreme Court recently affirmed that a

trial court has authority to declare a mistrial sua sponte “only when the

‘interest of justice’ requires it.” Temple v. Providence Care Ctr., LLC, 233

A.3d 750, 765 (Pa. 2020) (quoting Commonwealth v. Powell, 590 A.2d

1240, 1242 (Pa. 1992)). However, “when a party recognizes an error, but

fails to preserve that error,” a trial court should declare a mistrial sua sponte

“only where ‘exceedingly clear error’ results in ‘manifest injustice.’” Id. at

766 (quoting Ewing, 1 Binn. 450, 455–56 (Pa. 1808) (opinion of Tilghman,

                                      -5-
J-S21017-22



C.J.)).   “That ‘exceedingly clear error’ should be of a constitutional or

structural nature, and ‘manifest injustice’ must be of such a magnitude as to

amount to a severe deprivation of a party’s liberty interest.” Id. (applying

this standard to both criminal and civil cases).

      Here, the trial court misspoke while describing the general nature of the

case to the prospective jurors. Once Sones’ counsel indicated the error and

the court corrected itself, the case proceeded to jury selection. “[T]he purpose

of voir dire is solely to ensure the empaneling of a competent, fair, impartial,

and unprejudiced jury capable of following the instructions of the trial court.”

Commonwealth v. Delmonico, 251 A.3d 829, 839 (Pa. 2021) (quoting

Commonwealth v. Knight, 241 A.3d 620, 640 (Pa. 2020)). The trial court

and attorneys fully questioned the prospective jurors in this case about

possible bias. The trial court readily excused numerous prospective jurors

who indicated that they would not be able to be fair. In its trial instructions,

the court correctly informed the jury that the Commonwealth had the burden

to prove all the elements of the offenses, including that A.S. had sustained

serious bodily injury. This process ensured that the selected jurors were fair

and were correctly informed as to the law. Therefore, the trial court did not

abuse its discretion when it did not declare a mistrial sua sponte.

      Because Sones did not preserve a challenge to the trial court’s

misstatement or to its correction, and because the trial court acted within its

discretion by proceeding with jury selection, Sones is not entitled to relief on

her first two issues.

                                     -6-
J-S21017-22


   B. Sones waived her challenge to the adequacy of the trial court’s
      instruction on of the malice required for aggravated assault.

      Sones next challenges the trial court’s instructions on the three counts

of aggravated assault. Sones’ Brief at 18–25. She argues that aggravated

assault requires malice, which goes beyond ordinary criminal recklessness,

and she alleges that the trial court’s instructions were deficient in describing

this element. Id. However, Sones’ only objections to the court’s instructions

concerned causation, not malice.        Therefore, she waived this specific

challenge.

      Regardless, the trial court’s instructions adequately apprised the jury of

the elements of aggravated assault.

      Generally, in an appeal challenging jury instructions following a
      conviction and the imposition of sentence, our standard of review
      is for an abuse of discretion or an error of law controlling the
      outcome of the case. In such circumstances, a jury charge “will
      be found adequate unless the issues are not made clear, the jury
      was misled by the instructions, or there was an omission from the
      charge amounting to a fundamental error.”

Commonwealth v. Stone, 273 A.3d 1163, 1169 (Pa. Super. 2022) (en banc)

(citing and quoting Commonwealth v. Williams, 241 A.3d 1094, 1109 (Pa.

Super. 2020)). “The trial court is not required to give every charge that is

requested by the parties[,] and its refusal to give a requested charge does not

require reversal unless the Appellant was prejudiced by that refusal.”

Commonwealth v. Sandusky, 77 A.3d 663, 667 (Pa. Super. 2013) (quoting

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006)).




                                      -7-
J-S21017-22



       Relevant here, police charged Sones with violating three distinct

subsections of the aggravated assault statute.                First, Section 2702(a)(1)

provides that a person commits aggravated assault by “caus[ing serious

bodily] injury intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life.” 18 Pa.C.S.A.

§ 2702(a)(1). Second, under Section 2702(a)(8), a person over 18 commits

aggravated assault by “intentionally, knowingly or recklessly caus[ing] bodily

injury to a child less than six years of age.” Under Section 2702(a)(9), a

person over 18 commits aggravated assault by “intentionally, knowingly or

recklessly caus[ing] serious bodily injury to a child less than 13 years of age.”

       Aggravated assault under Section 2702(a)(1) requires malice;3 “mere

recklessness is insufficient to support a conviction for aggravated assault.”

Commonwealth v. O’Hanlon, 653 A.2d 616, 618 (Pa. 1995).

       [F]or the degree of recklessness contained in the aggravated
       assault statute to occur, the offensive act must be performed
       under circumstances which almost assure that injury or death will
       ensue. The recklessness must, therefore, be such that life
       threatening injury is essentially certain to occur. This state of
       mind is, accordingly, equivalent to that which seeks to cause
       injury.

Id. “[T]he mens rea required for a conviction of aggravated assault, like third-

degree    murder,     is   malice;    only     the   result   of   the   crimes   differ.”

Commonwealth v. Packer, 168 A.3d 161, 168 (Pa. 2017). For both crimes,

____________________________________________


3Section 2702(a)(8) and (a)(9) do not require malice. Commonwealth v.
Widger, 237 A.3d 1151, 1157 n.4 (Pa. Super. 2020).

                                           -8-
J-S21017-22



a defendant has acted with malice if he or she “did not have an intent to kill,

but nevertheless displayed a conscious disregard for ‘an unjustified and

extremely high risk that his [or her] actions might cause death or serious

bodily harm.’” Id. (quoting Commonwealth v. Santos, 876 A.2d 360, 364

(Pa. 2005)).

      Notably, we have found the standard instruction for aggravated assault

to adequately express the concept of malice—as long as it states that the

defendant must act recklessly “under circumstances manifesting extreme

indifference to the value of human life.” Commonwealth v. Myers, 722 A.2d

1074, 1077–78 (Pa. Super. 1998) (distinguishing Commonwealth v.

Nichols, 692 A.2d 181, 187 (Pa. Super. 1997)).

      Here, during trial, the parties and the trial court had an ongoing

discussion about the charges of aggravated assault. At a sidebar during the

redirect examination of Sones, the court indicated that it did not intend to

charge the jury on malice, and it precluded Sones’ counsel from using that

term. N.T., 8/26/21, at 247. Later, after reviewing cases and argument from

the parties, the trial court ruled that counsel for the parties could argue that

“there is a higher standard here with regard to malice.” Id. at 252–260.

      Counsel for Sones then requested an instruction under 18 Pa.C.S.A.

§ 303(c). Id. at 260. That section provides: “When recklessly . . . causing a

particular result is an element of an offense, the element is not established if

the actual result is not within the risk of which the actor is aware . . . .”




                                       -9-
J-S21017-22



      The trial court provided the standard instruction for each count of

aggravated assault to the jury. After charging on Count 1, aggravated assault

under 18 Pa.C.S.A. § 2702(a)(1), the court provided the requested instruction

under Section 303(c): “When recklessly causing a particular result is an

element of an offense, the element is not established if the actual result is not

within a risk of which the actor is aware.”          N.T., 8/26/21, at 277–278.

However, the trial court did not provide the Section 303(c) instruction after

charging on the other counts of aggravated assault. Id. at 278–279. And,

when the jury asked to hear the definitions again, the trial court did not

provide the Section 303(c) instruction at all.       Id. at 294.    Sones’ counsel

objected to these omissions.      Id. at 290–291, 296–297.         Counsel did not

otherwise object to the court’s instructions.

      Sones’ objections preserved a challenge to the trial court’s omission of

the Section 303(c) instruction. See Pa.R.A.P. 302(b); Pa.R.Crim.P. 647(C).

However, this provision pertains to causation, not malice. These are separate

elements that the Commonwealth must prove to sustain a conviction of

aggravated assault. That is, a person could cause serious bodily injury without

acting maliciously. And a person acting with malice could set forth a chain of

events leading to injury, the chain being so attenuated that the person did not

“cause” the injury for purposes of criminal law.

      Although Section 303(c) references recklessness (and negligence), its

effect is to limit criminal liability to cases where the result is within the risk of

which a defendant is aware. Commonwealth v. Rementer, 598 A.2d 1300,

                                       - 10 -
J-S21017-22



1306 & n.5 (Pa. Super. 1991). We have explained that this requires the result

to be a “natural or foreseeable consequence” of the defendant’s conduct,

which is narrower than the tort concept of proximate cause. Commonwealth

v.    Spotti,   94   A.3d   367,   375–80     (Pa.   Super.   2014)   (en   banc);

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1257 (Pa. Super. 2014) (en

banc); Commonwealth v. Nunn, 947 A.2d 756, 760 (Pa. Super. 2008)).

Therefore, the only challenge to jury instructions that Sones preserved relates

to causation, not state of mind.

       Because Sones argues on appeal that the trial court’s instructions were

inadequate to describe malice, but her challenged instruction described

causation, she has waived this issue. Regardless, the trial court provided the

standard instruction on aggravated assault, including that the jury had to find

beyond a reasonable doubt that Sones acted “intentionally, knowingly, or

recklessly under circumstances manifesting extreme indifference to the value

of human life.” N.T., 8/26/21, at 277. This adequately apprises the jury of

the malice requirement. Myers, 722 A.2d at 1077–78. Therefore, the trial

court did not abuse its discretion in providing the standard instructions on the

aggravated assault charges, and Sones is not afforded relief on this issue.

     C. Sones did not preserve a challenge to the discretionary aspects
        of her sentence.

       In her final issue, Sones challenges her aggregate sentence of four and

a half to ten years of imprisonment. Sones’ Brief at 25–29. She asserts that

the trial court did not consider her individual characteristics or the presentence


                                     - 11 -
J-S21017-22



investigation report, focused only on the severity of the harm to A.S., and did

not set forth its reasoning at sentencing. Id. at 29.

      Sones’ claims go to the discretionary aspects of her sentence.

Commonwealth v. Velez, 273 A.3d 6, 9 (Pa. Super. 2022) (claim that trial

court considered only the offense and the victim, not the defendant);

Commonwealth v. Robinson, 931 A.2d 15, 26–27 (Pa. Super. 2007) (en

banc) (claim that trial court did not state adequate reasons on the record).

      An appeal raising the discretionary aspects of sentencing is not
      guaranteed of right; rather it is considered a petition for
      permission to appeal. Commonwealth v. Williams, 562 A.2d
      1385, 1368–87 (Pa. Super. 1989) (en banc). Before this Court
      can address such a discretionary challenge, an appellant must
      invoke this Court’s jurisdiction by: (1) filing a timely notice of
      appeal, see Pa.R.A.P. 902 and 903; (2) properly preserving the
      issue at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) including in his brief a
      concise statement of reasons relied upon for allowance of appeal
      pursuant to Pa.R.A.P. 2119(f); and (4) raising a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code. Id.

Commonwealth v. Wallace, 244 A.3d 1261, 1278 (Pa. Super. 2021)

(citation format altered).

      Here, Sones did not preserve her sentencing issue either at sentencing

or in a post-sentence motion. “[I]ssues challenging the discretionary aspects

of a sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.       Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”

Commonwealth v. Bradley, 237 A.3d 1131, 1139 (Pa. Super. 2020)


                                    - 12 -
J-S21017-22



(quoting Commonwealth v. Griffin, 65 A.3d 932, 936 (Pa. Super. 2013)).

Although Sones’ trial counsel filed a post-trial motion before sentencing, this

motion could not alert the trial court to an issue with a sentence that had not

yet been imposed. A review of the sentencing transcript reveals no objection

to Sones’ sentence. And Sones did not file a post-sentence motion before she

appealed. As such, she has failed to preserve a sentencing challenge for our

review.


                               III. Conclusion

      In sum, Sones did not object to the jury selection or request a mistrial.

The trial court properly instructed the jury on aggravated assault and malice.

Sones waived her sentencing claims.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/08/2022




                                    - 13 -